      Case: 1:18-cv-05797 Document #: 17 Filed: 12/19/18 Page 1 of 3 PageID #:41




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANITA LANGLEY,                                     )
                                                   )
                               Plaintiff,          )
                                                                 Case No.: 1:18-cv-05797
                                                   )
                                                                 Honorable Jorge L. Alonso
               v.                                  )
                                                   )
                                                                  JURY DEMANDED
ASSOCIATED BANK,                                   )
                                                   )
                               Defendant.          )

     UNOPPOSED MOTION FOR ENTRY OF AGREED CONFIDENTIALITY ORDER

       Defendant, Associated Banc-Corp d/b/a Associated Bank (“Associated Bank”), incorrectly

sued as Associated Bank, by its attorneys, MWH Law Group LLP, pursuant to Federal Rule of

Civil Procedure 26(c), respectfully moves this Honorable Court to enter an Agreed Confidentiality

Order in this case, and in support thereof, states as follows:

       1.      In order to protect the confidential personal and business records and information

and legitimate proprietary and privacy rights of the parties and persons not party to this litigation,

Associated Bank respectfully moves this Honorable Court to enter the Agreed Confidentiality

Order attached as Exhibit “1” to this motion.

       2.      Associated Bank has consulted with counsel for Plaintiff Anita Langley, who has

no objection to this motion and has agreed to the Agreed Confidentiality Order attached as Exhibit

1.

       3.      Counsel for Plaintiff requested the addition to Paragraph 7 of the Agreed

Confidentiality order for the reason that he “seeks to avoid any disputes that might arise concerning
     Case: 1:18-cv-05797 Document #: 17 Filed: 12/19/18 Page 2 of 3 PageID #:42




use of documents in the event that the Court denies any motion to file any document designated

‘confidential’ under seal.”

       WHEREFORE, for the foregoing reasons, Defendant, Associated Banc-Corp d/b/a

Associated Bank, respectfully requests that this Court enter the attached Agreed Confidentiality

Order, and for any other and further relief as this Honorable Court deems just and proper.

                                                    Respectfully submitted,

                                                    ASSOCIATED BANC-CORP
                                                    D/B/A ASSOCIATED BANK

                                                    By:     s/Moyenda Mutharika Knapp
                                                    One of Its Attorneys




Emery Harlan
Moyenda Mutharika Knapp
MWH Law Group LLP
150 North Michigan Avenue, Suite 2800
Chicago, IL 60601
Phone: (312) 734-1457
Email: emery.harlan@mwhlawgroup.com
       Moyenda.Knapp@mwhlawgroup.com




                                                2
     Case: 1:18-cv-05797 Document #: 17 Filed: 12/19/18 Page 3 of 3 PageID #:43




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was electronically filed with

the Clerk of Court on December 19, 2018 using the CM/ECF system that will send notification of

the filing to the following: rgonzale@kentlaw.edu and Jaz.park@kentlaw.edu, and I certify that I

have sent by U.S. Mail the document to the following non-CM/ECF participants: N/A.

                                             s/Moyenda Mutharika Knapp
                                             Moyenda Mutharika Knapp
                                             MWH Law Group LLP
                                             150 North Michigan Avenue
                                             Suite 2800
                                             Chicago, IL 60601
                                             Phone 312-734-1457
                                             E-mail: Moyenda.Knapp@mwhlawgroup.com




                                                3
